Citation Nr: 0403555	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-01 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
cartilage repair of the left knee with instability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an original evaluation in excess of 10 
percent for post-traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating in excess 
of 20 percent for service connected postoperative cartilage 
repair of the left knee with instability and granted a 
separate, 10 percent, rating for post-traumatic degenerative 
joint disease of the left knee, effective from March 24, 
1999.

In addition to the issues cited on the cover page of this 
remand the veteran, in the VA Form 9 received by the RO in 
February 2000, reported that his service connected left knee 
disorder caused him to fall causing injury to his jaw and a 
lose of two teeth.  Entitlement to secondary service 
connection for these injuries have not been developed for 
appellate review and are not intertwined with the issues on 
appeal.  Accordingly, they are referred to the RO for 
appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), provide that VA will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).

A review of the record does not show that the veteran was 
provided a VCAA notice letter that informed him of the 
evidence needed to substantiate the claims for higher 
evaluations (April 2001 and the April 2003 VCAA letters only 
discussed the laws related to claims for service connection-
not higher evaluations); of the information and evidence not 
of record that is necessary to substantiate the claims; of 
the information and evidence that VA will seek to provide; of 
the information and evidence that the claimant is expected to 
provide; and request that he provide any evidence in his 
possession that pertains to the claims.  

As to the claim for higher initial rating for degenerative 
joint disease of the left knee, the Board also notes that the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In this regard, while 
the record on appeal shows that the veteran was afforded VA 
examinations in February and October 2002, neither examiner 
provided medical opinion evidence sufficient for the Board to 
rate the current severity of the degenerative joint disease 
taking into account the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).

Similarly, as to entitlement to an increased rating for 
postoperative cartilage repair of the left knee with 
instability, the Board notes that, while the October 2002 VA 
examiner noted "mild" instability, earlier VA treatment 
records, dated in January and February 2002, reported no 
instability.  Therefore, on remand, the veteran needs to be 
scheduled for another VA examination to ascertain the current 
degree of left knee instability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

The VCAA also requires that the RO obtain and associate with 
the record all adequately identified and relevant records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, a 
September 2002 VA treatment record noted that the veteran was 
seeing a private physician for his left knee disorders.  
Therefore, on remand, the RO should attempt to obtain and 
associate with the record on appeal relevant records held by 
the veteran's employee as well as the private physician.  Id.

The veteran has also reported that his left knee disorders 
caused him to lose time from work.  This contention 
potentially raised the question of entitlement to an 
extraschedular evaluation.  In such a case the veteran must 
be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied. 

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for left 
knee disorders since January 1999.  The 
RO should take all necessary steps to 
obtain treatment records reported by the 
veteran that are not already part of the 
claims folder.

3.  The RO should also invite the veteran 
to submit employment or other records 
documenting the impact of his knee 
disability on his employment.

4.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
Send the claims folder to the orthopedist 
for review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, as deemed 
appropriate by the orthopedist, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the orthopedist is to answer 
the following questions as to the left 
knee:

i.  The orthopedist is to 
comment on any objective 
manifestations of any left knee 
disorder present.  

ii.  The orthopedist should 
report the range of left knee 
motion in degrees.  The 
examiner should also specify 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination 
associated with the right knee.  
To the extent possible, the 
orthopedist should express such 
functional loss in terms of 
degrees of additional limited 
joint motion, or joint 
weakness.

iii.  The orthopedist is to 
address whether the veteran's 
left knee disorder is 
manifested by recurrent 
subluxation or lateral 
instability best characterized 
as "slight," "moderate," or 
"severe."

5.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues, and 
consider whether the claims warrant 
referral for consideration of an 
extraschedular rating.  If any of the 
benefits sought on appeal remain adverse, 
he and his representative should be 
provided a supplemental statement of the 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


